Broyles, C. J.
3. The grounds of the motion for a new trial which complain of the refusal of certain requests to charge are not complete and understandable within themselves, as none of them show or even allege that the requested instructions were adapted to the facts of the case or were authorized by any evidence adduced. Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305); Sandersville R. Co. v. McDaniel, 37 Ga. App. 34 (138 S. E. 584).
2. Grounds 7 and 8, which complain of the admission of certain alleged material evidence, are not complete and understandable within themselves. It is impossible for this court to determine, without referring to other portions of the record, whether the evidence objected to was material, or whether the admission was error, or harmful error.
3. Ground 9 is not unqualifiedly approved by the trial court, and, therefore, can not be considered by this court.
4. Ground 10 is based upon alleged newly discovered evidence of the misconduct of one of the jurors during the trial. The affidavit setting forth the misconduct was met by an affidavit of the juror in question, in which he denied all the material allegations in the affidavit of the witness. The judge was the trior of the questions of fact raised by the two affidavits, and his decision thereon was final.
5. The remaining special grounds of the motion for a new trial show no harmful error.
6. Under all the facts of the case this court can not hold as a matter of law that the recovery by the plaintiff should have been for a larger sum than $125 and costs of suit (the amount of the verdict).

Judgment affirmed,.


Luke and Bloodworih, JJ., eoneur.